Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 31, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed January 31, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01058-CV
____________
 
IN RE SHAWN MASON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
December 14, 2007, relator, Shawn Mason, filed a petition for
writ of mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this court to compel the Honorable Brian Rains, presiding judge of
the 176th District Court of Harris County to grant relator=s request for a nunc pro tunc order
to correct alleged errors in the stacking of sentences.
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed January 31, 2008.
Panel consists of Justices Fowler,
Frost, and Seymore.